Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding reference Dahlfort:

    PNG
    media_image1.png
    106
    605
    media_image1.png
    Greyscale

	The examiner considers the applicants’ remarks, but these remarks are now moot under new grounds of rejection as posted in the updated office action below.
Claim Objections
Claim 27 is objected to because of the following informalities: Claim 27 states, “for upstream WDM channels and a second plurality of wavelength selective elements for downstream channels”. This should state “for the upstream WDM channels and a second plurality of wavelength selective elements for the downstream channels”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25 and 41 (and its respective dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 25 and 41 all state “generating and terminating using an OLT”. Claim 25 further states “a generator for generating and terminating using an OLT”. There is no support found for this amendment in the submitted disclosure. Page 21, lines 20-25 states “an OLT acting as a generation/termination point for passive optical channels exchanged over an existing GPON” but nowhere does it state that the OLT generates and terminates passive optical channels. Furthermore, according to claim 25, the generator is capable of generating and terminating and nowhere in the disclosure is there support for a generator that can generate and terminate channels.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 25 and 41 (and it respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 25 and 41 state “generating and terminating…at least one passive optical channel”. This part of the claim is vague and confusing to the examiner. Firstly, it is not clear how the at least one passive optical channel is both generated and terminated. Furthermore, the claims state “wherein the plurality of WDM channels bypass the OLT; combining at least some of the plurality of WDM channels and their respective wavelengths”. This part of the claim is vague and confusing to the examiner. The newly amended limitations state that the plurality of WDM channels bypass the OLT but the combining step does not have any limitation stating what is happening to these bypassed channels. From the claim language it seems as though the plurality of WDM channels bypass the OLT but in the combining step “at least some of the plurality of WDM channels” (from lines 4-5 of the claims) are combined. It is not at all clear if “at least some” of the bypassed channels are combined or the “received” at least some of the plurality of channels (from lines 4-5) are combined.
Furthermore, Claims 1 and 25 already state “receiving, from the second level aggregation node, a plurality of wavelength division multiplexing, WDM, channels…wherein the plurality of WDM channels bypass the OLT” i.e. all the received plurality of channels are bypassed. Dependent claim 2 and 26 which depends on claims 1 and 25 respectively state “the plurality of WDM channels and their respective wavelengths received from the second level aggregation node to at least one wavelength selective element…configured to act on a single channel wavelength of the plurality of WDM channels to perform one of dropping the single channel wavelength or bypassing the single channel wavelength”. If all the plurality of channels are already bypassed, how can the wavelength selective element act on a single channel to perform one of dropping or bypassing? 
Claims 9, 11, 12 and 13 depend on claim 2 and also suffer from the issues mentioned above i.e. if the channels are already bypassed, how can there be a dropping function as stated in the claims?
Allowable Subject Matter
Claims 22-24 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 25, 29, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks).
Regarding claim 1, Iannone teaches method in a first level aggregation node of a transport network (Fig. 5, first level aggregation node 500; Fig. 7 also shows first level aggregation node 700), the transport network comprising the first level aggregation node and a Passive Optical Network (Fig. 5 and Fig. 7 shows a Passive Optical Network), the method comprising: receiving, a plurality of wavelength division multiplexing, WDM, channels, having wavelengths in a first spectrum section (Fig. 5, input at 502; paragraph [0025], In this case, the WDM PON OLT 502 can incorporate a multiplexer/demultiplexer capable of handling all 64 wavelengths of a fully populated 32-user WDM PON (i.e., a 64-port DWDM multiplexer/demultiplexer subsystem), or the WDM PON OLT 502 may be upgraded to support multiple WDM users at a later date; paragraph [0027], In this expedient, the CO 700 is upgraded to include a WDM PON OLT 702 that adds dedicated user wavelengths to the standard downstream TDM band (1480-1500 nm), downstream video band (1550-1560 nm) and upstream TDMA band (1260-1360 nm) that are initially communicating between the CO 700 and remote node 709 over the PON); generating and terminating, using an Optical Line Terminal, OLT (Fig. 5, OLT 504; Fig. 7, OLT 704), at least one passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (paragraph [0025], standard downstream TDM band (1480-1500 nm) and upstream TDMA band (1260-1360 nm) that are communicating between the CO 500 and remote node 509 over optical distribution fiber 508), wherein the plurality of WDM channels bypass the OLT (paragraph [0025], The upgrade is implemented through wavelengths .lamda..sub.1 (downstream) and .lamda..sub.33 (upstream) that are coupled to the optical distribution fiber 508 at the CO 500 via wavelength tap 506; paragraph [0027], Port 3 of the second wavelength tap 705b is coupled to the WDM PON OLT 702); combining at least some of the plurality of WDM channels and their respective wavelengths received with the at least one passive optical channel (Fig. 5, combiner at output of tap 506; Fig. 7, combiner at port 1 of tap 705b); and forwarding the combined plurality of WDM channels and their respective wavelengths and the at least one passive optical channel to a termination node in the Passive Optical Network (Fig. 5, termination node 509/512; paragraph [0025], Similarly, these wavelengths are now coupled to ONT 1 (512.sub.1) after the upgrade via wavelength tap 511 and a 32-port cyclic AWG 513 (note, the number of ports of the AWG 513 is selected based on the number of users served). In this application, the AWG 513 is connected on one side to the wavelength tap 511, and port 1 of the AWG 513 is then connected to the optical distribution fiber 514.sub.1 that previously connected ONT 1 (512.sub.1) to the passive optical splitter 510 when the first user was originally on the PON; paragraph [0027], Port 3 of the second wavelength tap 705b is coupled to the WDM PON OLT 702).  
Although Iannone teaches a WDM OLT 502 that is added in response to a demand for higher bandwidth, Iannone doesn’t teach that the received WDM channels are from a second level aggregation node and receiving from the second level aggregation node, a plurality of wavelength division multiplexing, WDM, channels and a combiner for combining WDM wavelengths from the second level aggregation node with the at least one passive optical channel.
Mullerova teaches that the received WDM channels are from a second level aggregation node and receiving from the second level aggregation node, a plurality of wavelength division multiplexing, WDM channels (Fig. 2, right side of the figure shows second level aggregation node CWDM/DWDM network transmits WDM channels towards a combiner Optical multiplexer) and a combiner for combining WDM wavelengths from the second level aggregation node with the at least one passive optical channel (Fig. 2, combiner Optical multiplexer combining WDM channels from CWDM/DWDM network and  passive optical channel from GPON OLT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network taught by Iannone and incorporate inputting WDM channels from a second level aggregation node as taught by Mullerova in order to support higher bandwidth demand thereby upgrading the network.
Regarding claim 7, Iannone in view of Mullerova teaches the method according to claim 1, wherein Iannone teaches the firstAttorney Docket No. 0111-363/P071443US01 U.S. Application No. 16/493,478Page 4level aggregation node comprises an Optical Line Terminal of the Passive Optical Network (Fig. 5, OLT 504; Fig. 7, OLT 704), and wherein generating at least one passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section, comprises generating the at least one passive optical channel in the Optical Line Terminal (Fig. 5 and 7, generation of second spectrum wavelength takes place in OLT 504/ OLT 704).
Regarding claim 25, Iannone teaches a first level aggregation node of a transport network (Fig. 5, first level aggregation node 500; Fig. 7 also shows first level aggregation node 700), the transport network comprising the first level aggregation node, and a Passive Optical Network (Fig. 5 and Fig. 7 shows a Passive Optical Network), the first level aggregation node comprising: an input for receiving, a plurality of wavelength division multiplexing, WDM, channels having wavelengths in a first Attorney Docket No. 0111-363/P071443US01spectrum section (Fig. 5, input at 502; paragraph [0025], In this case, the WDM PON OLT 502 can incorporate a multiplexer/demultiplexer capable of handling all 64 wavelengths of a fully populated 32-user WDM PON (i.e., a 64-port DWDM multiplexer/demultiplexer subsystem), or the WDM PON OLT 502 may be upgraded to support multiple WDM users at a later date; paragraph [0027], In this expedient, the CO 700 is upgraded to include a WDM PON OLT 702 that adds dedicated user wavelengths to the standard downstream TDM band (1480-1500 nm), downstream video band (1550-1560 nm) and upstream TDMA band (1260-1360 nm) that are initially communicating between the CO 700 and remote node 709 over the PON); a generator for generating and terminating, using an Optical Line Terminal, OLT (Fig. 5, OLT 504; Fig. 7, OLT 704), at least one passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (paragraph [0025], standard downstream TDM band (1480-1500 nm) and upstream TDMA band (1260-1360 nm) that are communicating between the CO 500 and remote node 509 over optical distribution fiber 508), wherein the plurality of WDM channels bypass the OLT (paragraph [0025], The upgrade is implemented through wavelengths .lamda..sub.1 (downstream) and .lamda..sub.33 (upstream) that are coupled to the optical distribution fiber 508 at the CO 500 via wavelength tap 506; paragraph [0027], Port 3 of the second wavelength tap 705b is coupled to the WDM PON OLT 702); a combiner for combining at least some of the plurality of WDM channels and their respective wavelengths with the at least one passive optical channel (Fig. 5, combiner at output of tap 506; Fig. 7, combiner at port 1 of tap 705b); and an output for forwarding the combined WDM channels and their respective wavelengths and passive optical channel to a termination node in the Passive Optical Network (Fig. 5, termination node 509/512; paragraph [0025], Similarly, these wavelengths are now coupled to ONT 1 (512.sub.1) after the upgrade via wavelength tap 511 and a 32-port cyclic AWG 513 (note, the number of ports of the AWG 513 is selected based on the number of users served). In this application, the AWG 513 is connected on one side to the wavelength tap 511, and port 1 of the AWG 513 is then connected to the optical distribution fiber 514.sub.1 that previously connected ONT 1 (512.sub.1) to the passive optical splitter 510 when the first user was originally on the PON; paragraph [0027], Port 3 of the second wavelength tap 705b is coupled to the WDM PON OLT 702).  
Although Iannone teaches a WDM OLT 502 that is added in response to a demand for higher bandwidth, Iannone doesn’t teach that the received WDM channels are from a second level aggregation node and receiving from the second level aggregation node, a plurality of wavelength division multiplexing, WDM, channels and a combiner for combining WDM wavelengths from the second level aggregation node with the at least one passive optical channel.
Mullerova teaches that the received WDM channels are from a second level aggregation node and receiving from the second level aggregation node, a plurality of wavelength division multiplexing, WDM channels (Fig. 2, right side of the figure shows second level aggregation node CWDM/DWDM network transmits WDM channels towards a combiner Optical multiplexer) and a combiner for combining WDM wavelengths from the second level aggregation node with the at least one passive optical channel (Fig. 2, combiner Optical multiplexer combining WDM channels from CWDM/DWDM network and  passive optical channel from GPON OLT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network taught by Iannone and incorporate inputting WDM channels from a second level aggregation node as taught by Mullerova in order to support higher bandwidth demand thereby upgrading the network.
Regarding claim 29, Iannone in view of Mullerova teaches the first level aggregation node according to claim 25, wherein Iannone teaches the generator comprises an Optical Line Terminal of the Passive Optical Network (Fig. 5, OLT 504; Fig. 7, OLT 704)
Regarding claim 41, Iannone teaches a first level aggregation node of a transportAttorney Docket No. 0111-363/P071443US01U.S. Application No. 16/493,478 Page 13network (Fig. 5, first level aggregation node 500; Fig. 7 also shows first level aggregation node 700), the transport network comprising the first level aggregation node and a Passive Optical Network (Fig. 5 and Fig. 7 shows a Passive Optical Network), the first level aggregation node comprising a processor and a memory, the memory containing instructions executable by the processor such that the node is operable to: receive, a plurality of wavelength division multiplexing, WDM, channels having wavelengths in a first spectrum section (Fig. 5, input at 502; paragraph [0025], In this case, the WDM PON OLT 502 can incorporate a multiplexer/demultiplexer capable of handling all 64 wavelengths of a fully populated 32-user WDM PON (i.e., a 64-port DWDM multiplexer/demultiplexer subsystem), or the WDM PON OLT 502 may be upgraded to support multiple WDM users at a later date; paragraph [0027], In this expedient, the CO 700 is upgraded to include a WDM PON OLT 702 that adds dedicated user wavelengths to the standard downstream TDM band (1480-1500 nm), downstream video band (1550-1560 nm) and upstream TDMA band (1260-1360 nm) that are initially communicating between the CO 700 and remote node 709 over the PON); generate and terminate, using an Optical Line Terminal, OLT (Fig. 5, OLT 504; Fig. 7, OLT 704), at least one passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (paragraph [0025], standard downstream TDM band (1480-1500 nm) and upstream TDMA band (1260-1360 nm) that are communicating between the CO 500 and remote node 509 over optical distribution fiber 508), wherein the plurality of WDM channels bypass the OLT (paragraph [0025], The upgrade is implemented through wavelengths .lamda..sub.1 (downstream) and .lamda..sub.33 (upstream) that are coupled to the optical distribution fiber 508 at the CO 500 via wavelength tap 506; paragraph [0027], Port 3 of the second wavelength tap 705b is coupled to the WDM PON OLT 702); combine at least some of the plurality of WDM channels and their respective wavelengths with the at least one passive optical channel (Fig. 5, combiner at output of tap 506; Fig. 7, combiner at port 1 of tap 705b); and forward the combined plurality of WDM channels and their respective wavelengths and passive optical channel to a termination node in the Passive Optical Network (Fig. 5, termination node 509/512; paragraph [0025], Similarly, these wavelengths are now coupled to ONT 1 (512.sub.1) after the upgrade via wavelength tap 511 and a 32-port cyclic AWG 513 (note, the number of ports of the AWG 513 is selected based on the number of users served). In this application, the AWG 513 is connected on one side to the wavelength tap 511, and port 1 of the AWG 513 is then connected to the optical distribution fiber 514.sub.1 that previously connected ONT 1 (512.sub.1) to the passive optical splitter 510 when the first user was originally on the PON; paragraph [0027], Port 3 of the second wavelength tap 705b is coupled to the WDM PON OLT 702).  
Although Iannone teaches a WDM OLT 502 that is added in response to a demand for higher bandwidth, Iannone doesn’t teach that the received WDM channels are from a second level aggregation node and receiving from the second level aggregation node, a plurality of wavelength division multiplexing, WDM, channels and a combiner for combining WDM wavelengths from the second level aggregation node with the at least one passive optical channel.
Mullerova teaches that the received WDM channels are from a second level aggregation node and receiving from the second level aggregation node, a plurality of wavelength division multiplexing, WDM channels (Fig. 2, right side of the figure shows second level aggregation node CWDM/DWDM network transmits WDM channels towards a combiner Optical multiplexer) and a combiner for combining WDM wavelengths from the second level aggregation node with the at least one passive optical channel (Fig. 2, combiner Optical multiplexer combining WDM channels from CWDM/DWDM network and  passive optical channel from GPON OLT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network taught by Iannone and incorporate inputting WDM channels from a second level aggregation node as taught by Mullerova in order to support higher bandwidth demand thereby upgrading the network.
Regarding claim 43, Iannone in view of Mullerova teaches a computer program stored on a non-transitory computer-readable medium comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (Iannone: computer program installed for the functioning of the system shown in Figs. 5 and Fig. 7).
Claims 2, 5, 6, 12, 13 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660).
Regarding claim 2, Iannone in view of Mullerova teaches the method according to claim 1, wherein Iannone teaches inputting the plurality of WDM channels and their respective wavelengths received from the second level aggregation node and the combiner is configured to combine the WDM channel with the at least one passive optical channel (Fig. 5, combiner at output of tap 506; Fig. 7, combiner at port 1 of tap 705b; paragraph [0027], Port 3 of the second wavelength tap 705b is coupled to the WDM PON OLT 702).
Iannone in view of Mullerova doesn’t teach further comprising: at least one wavelength selective element, the at least one wavelength selective element configured to act on a single channel wavelength of the plurality of WDM channels to perform one of dropping the single channel wavelength or bypassing the single channel wavelength.
Zhu teaches inputting the WDM channels received to at least one wavelength selective element (Fig. 6, input WDM channels at port 121 towards wavelength selective element 130; paragraph [0057], first wavelength selective filter 130), said wavelength selective element configured to act on a single channel wavelength to perform one bypassing the channel wavelength (paragraph [0057], that is used to separate…lambda.sub.1 (the shortest wavelength) from the remaining set of wavelengths) and output it at port 125.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first level aggregation node taught by Iannone in view of Mullerova and incorporate the wavelength selective element taught by Zhu since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination.
Regarding claim 5, Iannone in view of Mullerova teaches the method according to claim 1.
Iannone in view of Mullerova doesn’t teach further comprising: splitting the plurality of WDM channels and their respective wavelengths received from the second level aggregation node into downstream and upstream WDM channels, and inputting each of the downstream and upstream WDM channels to a dedicated plurality of wavelength selective elements.  
Zhu teaches further comprising: a splitter (Fig. 6, within wavelength selective element 120) for splitting the plurality of WDM channels and their respective wavelengths received, into downstream and upstream WDM channels (paragraph [0024], lines 15-20), and a first plurality of wavelength selective elements for upstream WDM channels (Fig. 6, first plurality of wavelength selective elements 130 and 132; paragraph [0057]) and a second plurality of wavelength selective elements for downstream WDMAttorney Docket No. 0111-363/P071443US01U.S. Application No. 16/493,478Page 10 channels (Fig. 6, second plurality of wavelength selective elements 134 and 136; paragraph [0057]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first level aggregation node taught by Iannone in view of Mullerova and incorporate the wavelength selective element taught by Zhu since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination.
Regarding claim 6, Iannone in view of Mullerova in further view of Zhu teaches the method according to claim 5, wherein Zhu teaches further comprising combining the downstream and upstream WDM channels bypassed by each dedicated plurality of wavelength selective elements (Fig. 6, combiner ports 123+125).
Regarding claim 12, Iannone in view of Mullerova in further view of Zhu teaches the method according to claim 2, furtherAttorney Docket No. 0111-363/P071443US01U.S. Application No. 16/493,478 Page 5comprising as taught by Zhu: configuring the at least one wavelength selective element to bypass the single channel wavelength allocated to WDM termination nodes connected to the Passive Optical Network (paragraph [0056]). Although this is not explicitly clear in paragraph 56, Fig. 6 clearly shows the outputs of ports 123 and 125 being the allocated wavelengths. Thus, it would have been obvious to one of ordinary skill in the art to configure the wavelength selective element to bypass the wavelengths allocated to the termination nodes.  
Regarding claim 13, Iannone in view of Mullerova in further view of Zhu teaches the method according to claim 2, further comprising as taught by Zhu: configuring the at least one wavelength selective element to bypass the single channel wavelength allocated to WDM termination nodes directly connected to the first level aggregation node (paragraph [0056]). Although this is not explicitly clear in paragraph 56, Fig. 6 clearly shows the outputs of ports 123 and 125 being the allocated wavelengths. Thus, it would have been obvious to one of ordinary skill in the art to configure the wavelength selective element to bypass the wavelengths allocated to the termination nodes.
Regarding claim 26, Iannone in view of Mullerova teaches the first level aggregation node according to claim 25, wherein Iannone teaches the combiner is configured to combine the WDM channel with the at least one passive optical channel (Fig. 5, combiner at output of tap 506; Fig. 7, combiner at port 1 of tap 705b; paragraph [0027], Port 3 of the second wavelength tap 705b is coupled to the WDM PON OLT 702).  
Iannone in view of Mullerova doesn’t teach further comprising: at least one wavelength selective element, the at least one wavelength selective element configured to act on a single channel wavelength of the plurality of WDM channels to perform one of dropping the single channel wavelength or bypassing the single channel wavelength and outputting the bypassed single channel wavelength.  
Zhu teaches inputting the WDM channels received to at least one wavelength selective element (Fig. 6, input WDM channels at port 121 towards wavelength selective element 130; paragraph [0057], first wavelength selective filter 130), said wavelength selective element configured to act on a single channel wavelength to perform one bypassing the channel wavelength (paragraph [0057], that is used to separate…lambda.sub.1 (the shortest wavelength) from the remaining set of wavelengths) and output it at port 125.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first level aggregation node taught by Iannone in view of Mullerova and incorporate the wavelength selective element taught by Zhu since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination.
Regarding claim 27, Iannone in view of Mullerova in further view of Zhu teaches the first level aggregation node according to claim 26, wherein Zhu teaches further comprising: a splitter (Fig. 6, within wavelength selective element 120) for splitting the plurality of WDM channels and their respective wavelengths received from the second level aggregation node into downstream and upstream WDM channels (paragraph [0024], lines 15-20), and a first plurality of wavelength selective elements for upstream WDM channels (Fig. 6, first plurality of wavelength selective elements 130 and 132; paragraph [0057]) and a second plurality of wavelength selective elements for downstream WDMAttorney Docket No. 0111-363/P071443US01U.S. Application No. 16/493,478Page 10 channels (Fig. 6, second plurality of wavelength selective elements 134 and 136; paragraph [0057]).  
Regarding claim 28, Iannone in view of Mullerova in further view of Zhu teaches the first level aggregation node according to claim 27, wherein Zhu teaches further comprising a combiner for combining the upstream and downstream WDM channels bypassed by each dedicated plurality of wavelength selective elements (Fig. 6, combiner ports 123+125).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Dahlfort (US 2013/0089336).
Regarding claim 3, Iannone in view of Mullerova teaches the method according to claim 1.
Iannone in view of Mullerova doesn’t teach wherein the plurality of WDM channels and their respective wavelengths received from the second level aggregation node carry data signals for at least one of: a Radio Access Network; an enterprise network; and a fixed access network.  
Dahlfort teaches wherein the plurality of WDM channels and their respective wavelengths received from the second level aggregation node (Fig. 7, second level aggregation at 712) carry data signals for at least one of: a Radio Access Network; an enterprise network; and a fixed access network (Fig. 7 shows the cell sites comprising antennas that are part of a Radio access network).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network taught by Iannone in view of Mullerova and incorporate the network topology taught by Dahlfort as this would allow the use of the method within the Radio access network taught by Dahlfort in order to improve the applicability of the system.
Regarding claim 4, Iannone in view of Mullerova in view of Dahlfort teaches the method according to claim 3, wherein Dahlfort teaches the data signals for a Radio Access Network comprise at least one of: fronthaul signals; and backhaul signals (paragraph [0068], lines 1-2).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Lee (US 2010/0290782).
Regarding claim 8, Iannone in view of Mullerova teaches the method according to claim 7, wherein Iannone in view of Mullerova teaches the first level aggregation node and the second level aggregation node is of a combined fronthaul and backhaulAttorney Docket No. 011 1-363/P71443US1U.S. Application No. Not Yet AssignedPage 5 network (Iannone teaches this in Figs. 5 and 7) and Mullerova teaches the second aggregation node is a hub node (as taught by Fig. 2).
Iannone in view of Mullerova doesn’t teach wherein the first level aggregation node further comprises a reconfigurable remote node.
Lee teaches an aggregation node that comprises a reconfigurable remote node (Fig. 3 shows the reconfigurable remote node; paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first level aggregation node as taught by Iannone in view of Mullerova and incorporate the reconfigurable remote node as taught by Lee so as to provide enhanced services which can be activated from the outside only when necessary (Lee: paragraph [0012]).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in further view of Inoue (US 2012/0201543).
Regarding claim 9, Iannone in view of Mullerova in further view of Zhu teaches the method according to claim 2.
Iannone in view of Mullerova in further view of Zhu doesn’t teach further comprising: performing baseband processing on at least one WDM channel and its respective single channel wavelength dropped by the at least one wavelength selective element.  
Inoue teaches a WDM system (Fig. 1) performing baseband processing on at least one WDM channel dropped by a wavelength selective element (Fig. 1, wavelength selective element 101a drops channel 102a2 which is baseband processed at branch station 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Iannone in view of Mullerova in further view of Zhu and incorporate the processing of the dropped channel as taught by Inoue so that the dropped signal can be processed and forwarded to other end devices.
Regarding claim 10, Iannone in view of Mullerova in further view of Zhu in further view of Inoue teaches the method according to claim 9, wherein Inoue teaches further comprising: returning the at least one baseband processed WDM channel and its respective single channel wavelength to the plurality of WDM channels via the at least one wavelength selective element (Fig. 1, channel 103a returned to wavelength selective element 101a; paragraph [0006], optical signal 103a includes an optical signal having a wavelength that belongs to add signal band 103a1…add signal band 103a1 and drop signal 102a2 are in the same wavelength band).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660) in further view of Vohra (US 2003/0091274).
Regarding claim 11, Iannone in view of Mullerova in further view of Zhu teaches the method according to claim 2.
Iannone in view of Mullerova doesn’t teach further comprising: causing at least one WDM channel and its respective single channel wavelength dropped by the at least one wavelength selective element to be extinguished.  
Vohra teaches a wavelength channel that is dropped by a wavelength selective element (Fig. 3, wavelength selective element 310a; paragraph [0062]) to be extinguished (Fig. 3, using optical attenuator 320a; paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Iannone in view of Mullerova in further view of Zhu and incorporate the functionality of the wavelength selective element as taught by Vohra in order to provide the flexibility of adjusting the attenuation in order to control the power of the channel as per design requirements.
Claims 14, 15, 34, 35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0054740) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks).
Regarding claim 14, Lee teaches a method in a termination node (Fig. 5, termination node ONTs) of a transport network (paragraph [0046], FIG. 5 illustrates an experimental network architecture for upgrading a legacy PON to a next-generation PON), the transport network comprising a first level aggregation node and a Passive Optical Network (Fig. 5, first level aggregation node CO within Passive optical network in Fig. 5), the method comprising: receiving, from the first level aggregation node Fig. 5, input at port 3 of splitter/combiner by ONT 9), a combined signal (paragraph [0048], In this case, OLT optical source (1490 nm) of the legacy TDM-PON passes a first apparatus for combining and splitting wavelength band, is transmitted through SMF (20 km), and then is inputted into a splitter through a second apparatus for combining and splitting wavelength band) including a plurality of wavelength division multiplexing, WDM, channels having wavelengths in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section (paragraph [0048], Particularly, it is assumed that ONT9 of the WDM-PON is provided with serviced from the legacy TDM-PON and the newly added WDM-PON) , different from the first spectrum section (paragraph [0048], FIG. 5 has used a DFB laser having 1310 nm band and 1490 nm band, respectively, as an upstream and a down stream optical sources of the TDM-PON, while having used an F-P LD which is wavelength-locked to C-band and L-band as an upstream and a down stream optical sources of the WDM-PON); splitting the passive optical channel from the plurality of WDM channels and their respective wavelengths (Fig. 5, split signals at ports 1 and 3 shown below), and forwarding the passive optical channel to a destination node for the passive optical channel (Fig. 5, first output at port 1 shown below); and forwarding at least some of the plurality of WDM channels and their respective wavelengths to destination nodes for the plurality of WDM channels (Fig. 5, second output at port 3 shown below),

    PNG
    media_image2.png
    218
    257
    media_image2.png
    Greyscale

wherein the termination node is an Optical Network Termination, ONT (Fig. 5, termination node is ONT).  
	Although Lee teaches next generation OLT at the CO, Lee doesn’t explicitly teach a second level aggregation node.
Mullerova teaches a second level aggregation node outputting to termination nodes ONTs (Fig. 2, right side of the figure shows second level aggregation node CWDM/DWDM network transmitting to ONTs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network taught by Iannone and incorporate inputting WDM channels from a second level aggregation node as taught by Mullerova in order to support higher bandwidth demand thereby upgrading the network.
Regarding claim 15, Lee in view of Mullerova teaches the method according to claim 14, wherein Lee teaches the termination node comprises a termination node of the Passive Optical Network (Fig. 5, termination node ONTs).
Regarding claim 34, Lee teaches a termination node (Fig. 5, termination node ONTs) of a transport network (paragraph [0046], FIG. 5 illustrates an experimental network architecture for upgrading a legacy PON to a next-generation PON), the transport network comprising a first level aggregation node and a Passive Optical Network (Fig. 5, first level aggregation node CO within Passive optical network in Fig. 5), the termination node comprising: an input for receiving, from the first level aggregation node (Fig. 5, input at port 3 of splitter/combiner by ONT 9), a combined signal (paragraph [0048], In this case, OLT optical source (1490 nm) of the legacy TDM-PON passes a first apparatus for combining and splitting wavelength band, is transmitted through SMF (20 km), and then is inputted into a splitter through a second apparatus for combining and splitting wavelength band) including a plurality of wavelength division multiplexing, WDM, channels having wavelengths in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section (paragraph [0048], Particularly, it is assumed that ONT9 of the WDM-PON is provided with serviced from the legacy TDM-PON and the newly added WDM-PON), different from the first spectrum section (paragraph [0048], FIG. 5 has used a DFB laser having 1310 nm band and 1490 nm band, respectively, as an upstream and a down stream optical sources of the TDM-PON, while having used an F-P LD which is wavelength-locked to C-band and L-band as an upstream and a down stream optical sources of the WDM-PON); a splitter for splitting the passive optical channel from the plurality of WDM channels and their respective wavelengths (Fig. 5, split signals at ports 1 and 3 shown below), a first output for forwarding the passive optical channel to a destination node for the passive optical channel (Fig. 5, first output at port 1 shown below) and a second output for forwarding at least some of the plurality of WDM channels and their respective wavelengths to destination nodes for the plurality of WDM channels (Fig. 5, second output at port 3 shown below)

    PNG
    media_image2.png
    218
    257
    media_image2.png
    Greyscale

wherein the termination node is an Optical Network Termination, ONT (Fig. 5, termination node is ONT).  
	Although Lee teaches next generation OLT at the CO, Lee doesn’t explicitly teach a second level aggregation node.
Mullerova teaches a second level aggregation node outputting to termination nodes ONTs (Fig. 2, right side of the figure shows second level aggregation node CWDM/DWDM network transmitting to ONTs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network taught by Iannone and incorporate inputting WDM channels from a second level aggregation node as taught by Mullerova in order to support higher bandwidth demand thereby upgrading the network.
Regarding claim 35, Lee in view of Mullerova teaches the termination node according to claim 34, wherein Lee teaches the termination node comprises a termination node of the Passive Optical Network (Fig. 5, termination node ONTs).
Regarding claim 42, Lee teaches a termination node (Fig. 5, termination node ONTs) of a transport network (paragraph [0046], FIG. 5 illustrates an experimental network architecture for upgrading a legacy PON to a next-generation PON), the transport network comprising a first level aggregation node  and a Passive Optical Network (Fig. 5, first level aggregation node CO within Passive optical network in Fig. 5), the termination node comprising a processor and a memory, the memory containing instructions executable by the processor such that the node is operable to: receive, from the first level aggregation node (Fig. 5, input at port 3 of splitter/combiner by ONT 9), a combined (paragraph [0048], In this case, OLT optical source (1490 nm) of the legacy TDM-PON passes a first apparatus for combining and splitting wavelength band, is transmitted through SMF (20 km), and then is inputted into a splitter through a second apparatus for combining and splitting wavelength band) signal including a plurality of wavelength division multiplexing, WDM, channels having wavelengths in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section (paragraph [0048], Particularly, it is assumed that ONT9 of the WDM-PON is provided with serviced from the legacy TDM-PON and the newly added WDM-PON), different from the first spectrum section (paragraph [0048], FIG. 5 has used a DFB laser having 1310 nm band and 1490 nm band, respectively, as an upstream and a down stream optical sources of the TDM-PON, while having used an F-P LD which is wavelength-locked to C-band and L-band as an upstream and a down stream optical sources of the WDM-PON); split the passive optical channel from the plurality of WDM channels and their respective wavelengths (Fig. 5, split signals at ports 1 and 3 shown below) and forwarding the passive optical channel to a destination node for the passive optical channel; and forward at least some of the plurality of WDM channels and their respectivePage 14 wavelengths to destination nodes for the plurality of WDM channels (Fig. 5, first output at port 1 shown below), 

    PNG
    media_image2.png
    218
    257
    media_image2.png
    Greyscale

wherein the termination node is an Optical Network Termination, ONT (Fig. 5, termination node is ONT).  
	Although Lee teaches next generation OLT at the CO, Lee doesn’t explicitly teach a second level aggregation node.
Mullerova teaches a second level aggregation node outputting to termination nodes ONTs (Fig. 2, right side of the figure shows second level aggregation node CWDM/DWDM network transmitting to ONTs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network taught by Iannone and incorporate inputting WDM channels from a second level aggregation node as taught by Mullerova in order to support higher bandwidth demand thereby upgrading the network.
Claims 16, 21 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0054740) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660).
Regarding claim 16, Lee in view of Mullerova teaches the method according to claim 14, wherein Lee teaches after splitting the second output forwards WDM channels to destination nodes for those WDM channels.
Lee in view of Mullerova doesn’t teach further comprising: at least one wavelength selective element, the at least one wavelength selective element configured to act on a single channel wavelength of the plurality of WDM channels to perform bypassing the single channel wavelength; and forwarding  the bypassed single channel wavelength.  
Zhu teaches further comprising: at least one wavelength selective element, the at least one wavelength selective element (Fig. 6, input WDM channels at port 121 towards wavelength selective element 130; paragraph [0057], first wavelength selective filter 130) configured to act on a single channel wavelength of the plurality of WDM channels to perform bypassing the single channel wavelength (paragraph [0057], that is used to separate…lambda.sub.1 (the shortest wavelength) from the remaining set of wavelengths); and forwarding the bypassed single channel wavelength (Fig. 6, at port 125).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the termination node taught by Lee in view of Mullerova and incorporate the wavelength selective element taught by Zhu since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination.
Regarding claim 21, Lee in view of Mullerova in further view of Zhu teaches the method according to claim 16, further comprising as taught by Zhu: configuring the at least one wavelength selective element to bypass the single channel wavelength allocated to destination nodes connected to the termination node (paragraph [0056]). Although this is not explicitly clear in paragraph 56, Fig. 6 clearly shows the outputs of ports 123 and 125 being the allocated wavelengths. Thus, it would have been obvious to one of ordinary skill in the art to configure the wavelength selective element to bypass the wavelengths allocated to the termination node.
Regarding claim 36, Lee in view of Mullerova teaches the termination node according to claim 34, wherein Lee teaches the second output forwards WDM channels to destination nodes for those WDM channels.
Lee in view of Mullerova doesn’t teach further comprising: at least one wavelength selective element, the at least one wavelength selective element configured to act on a single channel wavelength of the plurality of WDM channels to perform bypassing the single channel wavelength; and forwarding  the bypassed single channel wavelength.  
Zhu teaches further comprising: at least one wavelength selective element, the at least one wavelength selective element (Fig. 6, input WDM channels at port 121 towards wavelength selective element 130; paragraph [0057], first wavelength selective filter 130) configured to act on a single channel wavelength of the plurality of WDM channels to perform bypassing the single channel wavelength (paragraph [0057], that is used to separate…lambda.sub.1 (the shortest wavelength) from the remaining set of wavelengths); and forwarding the bypassed single channel wavelength (Fig. 6, at port 125).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the termination node taught by Lee in view of Mullerova and incorporate the wavelength selective element taught by Zhu since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0054740) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Dahlfort (US 2013/0089336).
Regarding claim 17, Lee in view of Mullerova teaches the method according to claim 14. 
Lee in view of Mullerova doesn’t teach wherein the plurality of WDM channels and their respective wavelengths carry data signals for at least one of: a Radio Access Network; an enterprise network; and a fixed access network.  
Dahlfort teaches wherein the plurality of WDM channels and their respective wavelengths received from the second level aggregation node (Fig. 7, second level aggregation at 712) carry data signals for at least one of: a Radio Access Network; an enterprise network; and a fixed access network (Fig. 7 shows the cell sites comprising antennas that are part of a Radio access network).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network taught by Lee in view of Mullerova and incorporate the network topology taught by Dahlfort as this would allow the use of the method within the Radio access network taught by Dahlfort in order to improve the applicability of the system.
Regarding claim 18, Lee in view of Mullerova in view of Dahlfort teaches the method according to claim 17, wherein the data signals for a Radio Access Network comprise at least one of: fronthaul signals; and backhaul signals (Dahlfort: paragraph [0068], lines 1-2).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0054740) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660) in further view of Vohra (US 2003/0091274).
Regarding claim 19, Lee in view of Mullerova in further view of Zhu teaches the method according to claim 16.
Lee in view of Mullerova in further view of Zhu doesn’t teach further comprising: causing at least one WDM channel of the plurality of WDM channels dropped by the at least one wavelength selective element to be extinguished.  
Vohra teaches a wavelength channel that is dropped by a wavelength selective element (Fig. 3, wavelength selective element 310a; paragraph [0062]) to be extinguished (Fig. 3, using optical attenuator 320a; paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Iannone in view of Mullerova in further view of Zhu and incorporate the functionality of the wavelength selective element as taught by Vohra in order to provide the flexibility of adjusting the attenuation in order to control the power of the channel as per design requirements.
Regarding claim 20, Lee in view of Mullerova in further view of Zhu in further view of Vohra teaches the method according to claim 19, wherein Vohra teaches causing the at least one WDM channel dropped by the at least one wavelength selective element to be extinguished comprises performing at least one of attenuating or tapering on the at least one WDM channel (Fig. 3, using optical attenuator 320a; paragraph [0063]).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660) in further view of Inoue (US 2012/0201543).
Regarding claim 30, Iannone in view of Mullerova in further view of Zhu teaches the first level aggregation node according to claim 26.
Iannone in view of Mullerova in further view of Zhu doesn’t teach further comprising: a baseband processing unit for performing baseband processing on at least one WDM channel and its respective single channel wavelength dropped by the at least one wavelength selective element.  
Inoue teaches a WDM system (Fig. 1) performing baseband processing on at least one WDM channel dropped by a wavelength selective element (Fig. 1, wavelength selective element 101a drops channel 102a2 which is baseband processed at branch station 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Iannone in view of Mullerova in further view of Zhu and incorporate the processing of the dropped channel as taught by Inoue so that the dropped signal can be processed and forwarded to other end devices.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660) in further view of Nielsen (US 2004/0114867).
Regarding claim 31, Iannone in view of Mullerova in further view of Zhu teaches the first level aggregation node according to claim 26.
Iannone in view of Mullerova in further view of Zhu doesn’t teach wherein the at least one wavelength selective element comprises a micro-ring resonator.  
Neilsen teaches wherein the at least one wavelength selective element comprises a micro-ring resonator (Fig. 1 shows a micro-ring resonator 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wavelength selective element taught by Zhu and incorporate the micro-ring resonator wavelength selective element taught by Nielsen as a matter of substitution of one known element for another in order to yield predictable results.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660) in view of Nielsen (US 2004/0114867) in view of Vohra (US 2003/0091274).
Regarding claim 32, Iannone in view of Mullerova in further view of Zhu in further view of Nielsen teaches the first level aggregation node according to claim 31.
 Iannone in view of Mullerova in further view of Zhu in further view of Nielsen doesn’t teach wherein the at least one wavelength selective element further comprises at least one of a taper or an attenuator coupled to a drop port of the micro-ring resonator.  
Vohra teaches a wavelength channel that is dropped by a wavelength selective element (Fig. 3, wavelength selective element 310a; paragraph [0062]) coupled to an attenuator at the drop port (Fig. 3, using optical attenuator 320a; paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ring resonator taught by Iannone in view of Mullerova in further view of Zhu in further view of Nielsen and incorporate the functionality of the wavelength selective element as taught by Vohra in order to provide the flexibility of adjusting the attenuation in order to control the power of the channel as per design requirements.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660) in further view of Nagamine (US 2016/0381441).
Regarding claim 33, Iannone in view of Mullerova in further view of Zhu teaches the first level aggregation node according to claim 26.
Iannone in view of Mullerova in further view of Zhu doesn’t teach wherein the at least one wavelength selective element comprises at least one of an optical attenuator or switch coupled to an output port of an optical demultiplexer and an input port of an optical multiplexer.  
Nagamine teaches at least one wavelength selective element (Fig. 11 shows at least one wavelength selective element) comprises at least one of an optical attenuator (Fig. 11, attenuator 135) or switch coupled to an output port of an optical demultiplexer (Fig. 11, demux 130) and an input port of an optical multiplexer (Fig. 11, mux 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wavelength selective element taught by Iannone in view of Mullerova in further view of Zhu and incorporate the structure and functionality of the wavelength selective element as taught by Nagamine in order to be able to control the attenuation of the optical attenuators based on detected changes in wavelength and thereby controlling the passbands of the wavelength selective element (Nagamine: paragraph [0103]).  
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660) in view of Nielsen (US 2004/0114867).
Regarding claim 37, Lee in view of Mullerova in further view of Zhu teaches the termination node according to claim 36.
Lee in view of Mullerova in further view of Zhu doesn’t teach wherein the at least one wavelength selective element comprises a micro-ring resonator.  
Neilsen teaches wherein the at least one wavelength selective element comprises a micro-ring resonator (Fig. 1 shows a micro-ring resonator 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wavelength selective element taught by Zhu and incorporate the micro-ring resonator wavelength selective element taught by Nielsen as a matter of substitution of one known element for another in order to yield predictable results.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660) in view of Nielsen (US 2004/0114867) in view of Vohra (US 2003/0091274).
Regarding claim 38, Lee in view of Mullerova in further view of Zhu in further view of Nielsen teaches the termination node according to claim 37.
Lee in view of Mullerova in further view of Zhu in further view of Nielsen doesn’t teach wherein the at least one wavelength selective element further comprises at least one of a taper or an attenuator coupled to a drop port of the micro-ring resonator.  
Vohra teaches a wavelength channel that is dropped by a wavelength selective element (Fig. 3, wavelength selective element 310a; paragraph [0062]) coupled to an attenuator at the drop port (Fig. 3, using optical attenuator 320a; paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ring resonator taught by Lee in view of Mullerova in further view of Zhu in further view of Nielsen and incorporate the functionality of the wavelength selective element as taught by Vohra in order to provide the flexibility of adjusting the attenuation in order to control the power of the channel as per design requirements.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iannone (US 2007/0212072) in view of Mullerova (On wavelength blocking for XG-PON coexistence with GPON and WDM-PON networks) in view of Zhu (US 2014/0219660 in further view of Nagamine (US 2016/0381441).
Regarding claim 39, Lee in view of Mullerova in further view of Zhu teaches the termination node according to claim 36.
Lee in view of Mullerova in further view of Zhu doesn’t teach wherein the at least one wavelength selective element comprises at least one of an optical attenuator or switch coupled to an output port of an optical demultiplexer and an input port of an optical multiplexer.  
Nagamine teaches at least one wavelength selective element (Fig. 11 shows at least one wavelength selective element) comprises at least one of an optical attenuator (Fig. 11, attenuator 135) or switch coupled to an output port of an optical demultiplexer (Fig. 11, demux 130) and an input port of an optical multiplexer (Fig. 11, mux 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wavelength selective element taught by Lee in view of Mullerova in further view of Zhu and incorporate the structure and functionality of the wavelength selective element as taught by Nagamine in order to be able to control the attenuation of the optical attenuators based on detected changes in wavelength and thereby controlling the passbands of the wavelength selective element (Nagamine: paragraph [0103]).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637